Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 26, 2022

The Court of Appeals hereby passes the following order:

A22A1266. STANLEY HAMILTON v. THE STATE.

      Following a jury trial, Stanley Hamilton was convicted of aggravated assault.
He filed an untimely motion for new trial, which the trial court dismissed. Hamilton
then filed an extraordinary motion for new trial, which the court also dismissed. He
next followed a motion for out-of-time appeal, which the trial court granted, but
Hamilton failed to timely file either a motion for new trial or a notice of appeal within
30 days. He filed a second motion for out-of-time appeal, which the trial court also
granted. Hamilton then filed a motion for new trial within 30 days of the court
granting him an out-of-time appeal. Following an evidentiary hearing, the court
denied the motion for new trial on the merits on February 24, 2022. This appeal
ensued. Recent precedent from the Supreme Court, however, precludes us from
addressing the merits of this appeal.
      Recently, the Supreme Court eliminated the out-of-time appeal procedure,
holding that a trial court is “without jurisdiction to decide [a] motion for out-of-time
appeal” on the merits because “there was and is no legal authority for motions for
out-of-time appeal in trial courts.” Cook v. State, ___ Ga. ___ (5) (slip op. at 82)
(Case No. S21A1270, decided March 15, 2022). Cook also concluded that this
holding applies to “all cases that are currently on direct review or otherwise not yet
final[,]” id., and directed that “pending and future motions for out-of-time appeals in
trial courts should be dismissed, and trial court orders that have decided such motions
on the merits . . . should be vacated if direct review of the case remains pending or if
the case is otherwise not final.” Id. at ___ (4) (slip op. at 80-81).
      In light of Cook, Hamilton “had no right to file a motion for an out-of-time
appeal in the trial court; his remedy, if any, lies in habeas corpus.” Rutledge v. State,
___ Ga. ___, ___ (slip op. at 4) (Case No. S21A1036, decided March 15, 2022).
Accordingly, the trial court’s November 19, 2021 order granting Hamilton’s motion
for out-of-time appeal is hereby VACATED, and this case is hereby REMANDED
for the entry of an order dismissing Hamilton’s motion. Additionally, given that
Hamilton’s motion for out-of-time appeal was granted in this case, the trial court is
DIRECTED to vacate any subsequent rulings on filings that the court lacked
jurisdiction to decide without the granted out-of-time appeal, such as the February 24,
2022 order denying Hamilton’s otherwise untimely motion for new trial, and a March
11, 2022 order denying Hamilton’s motion for reconsideration of that order.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/26/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.